DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted December 26,2019 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transmission and collection elements and the means to regulate the blades resistance of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a skeleton” as described in claim 5. Claim 5 states a skeleton is inside the slats (the examiner presumes each slat has one skeleton, however clarification is respectfully requested), and the skeleton supports a rectangular shape having one of a mast and an axis in a center that penetrates the metal boxes. The examiner notes page 5, line 1 defines reference number 14 as the axis or mast of the slat, and thus could be the skeleton. The examiner respectfully requests clarification. 

Claim Objections
Claims 1-9 are objected to because of the following informalities:  

Claims 2-9 depend from claim 1 and are objected to for depending from an objected claim. 
Claim 2, line 3 recites “the main axis” however claim 1 previously introduced “a main vertical axis.” Claim 2 should be amended to be consistent with claim 1. 
Claim 3, line 4 similarly recites “the main axis” and should be changed accordingly. 
Claim 4, lines 5-6 recite “the slat guiding mechanisms are housed and support the slats” and neither “the slat guiding mechanism” nor “the slats” have proper antecedent basis. 
Claim 4, lines 6-7 recite “the anchoring mechanism” however the feature lacks proper antecedent basis.
Claim 4, line 7 introduces “the support structure” which lacks proper antecedent basis. 
Claim 5, line 3 introduces “the slats” which lacks proper antecedent basis. The word “the” should be changed to “a” to properly introduce the feature. 
Claim 5, lines 4-5 introduce “the rectangular shape” which lacks proper antecedent basis.
Claim 5, line 6 introduces “the metal boxes” which lacks proper antecedent basis.
Claim 6, line 3 recites “the slats” which lacks proper antecedent basis. 
Claim 7, line 3-6 recite “the metal boxes”, “the slats”, “the necessary bearings”, “the mast”, and “the toothed strip” which all lack proper antecedent basis. 

Claim 9, lines 3-4 recite “the transmission of force” and “the cogwheel” which both lack proper antecedent basis.
Claim 9, line 4 recites “a epicyclic gearing” and the word “a” should be changed to “an” to be grammatically correct. 
Claim 9, line 5 recites “the main axis” however claim 9 depends from claim 1, which introduced “a main vertical axis.” Claim 9 should be amended to recite “the main vertical axis” to be consistent with claim 1. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means to regulate the blades resistance to a passage of air” in claim 1, “slat guiding mechanism” in claim 4, and the “anchoring mechanism” in claim 4. 
Claim 1 recites a “means” and does not provide further structure, and defines the “means” with the function of regulating the blades resistance to a passage of air. In claim 4, the generic structural term “mechanism” is not defined by further structure and 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon inspection of the applicant’s specification, neither the specification nor drawings describe the “means to regulate the blades resistance.” It is unclear what structure constitutes the claimed structure. Accordingly, rejections under 35 USC 112(a) and (b) will be put forth below. 
Regarding the slat guiding mechanism, page 5, lines 16-25 state the slat guiding mechanism is housed inside the four horizontal parallel beams, and “the slats are guided and positioned from a reader mechanism associated with a copying disc positioned by an orientation sprocket of an electronic mechanism associated with a vane.” It is unclear which, if any, of the reader mechanism, copying disc, orientation sprocket, or electronic mechanism are specifically part of the “slat guiding mechanism.” Accordingly, rejections under 35 USC 112(a) and (b) will be put forth below regarding the slat guiding mechanism. 
Regarding the anchoring mechanism, page 5, lines 16-20 recite the claim limitation, but do not further describe the “anchoring mechanism.” It is unclear what structures are capable of performing the function and constitute the “anchoring 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1, lines 12-13 introduce “means to regulate the blades resistance to a passage of air” however neither the claims nor specification describe a “means to regulate.” As explained above, the “means to regulate” is interpreted under 35 USC 112(f). In order to interpret and understand the limitation, a description must be provided in the specification or clearly shown in the drawings. Since a description has not been provided, the structure encompassed by the claim limitation is unknown and it is unclear if the applicant has possession of the claimed invention. 
	Under 35 USC 112(a), possession is shown by describing the claimed invention. Claim 1 contains subject matter which was not described in such a way as to reasonably convey that the inventor or joint inventors had possession of the claimed invention, and therefore, claim 1 is rejected under 35 USC 112(a) for failing the written description requirement.
	Claims 2-9 depend from claim 1 and contain its limitations and therefore are rejected for the same reason.
	Claim 4, lines 5-6 introduce a “slat guiding mechanism” which is interpreted under 35 USC 112(f), however neither the specification nor drawings provide a clear description of the structure which encompasses the claimed feature. Therefore, the applicant has failed to show possession of the claimed invention and claim 4 is rejected under 35 USC 112(a) for failing the written description requirement. 
	Claim 4, lines 6-7 introduce an “anchoring mechanism” which is interpreted under 35 USC 112(f), however neither the specification nor drawings provide a clear 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 1-2 introduce “a transmission and collection elements” and it is unclear what the applicant means by both “transmission” and “collection elements.” Regarding the transmission, under the broadest reasonable interpretation, this would be treated as a “gearbox” however claim 1, line 10 introduces a “multiplier box” which also appears to be a gearbox. The multiplier box is shown in the drawings (reference number 5). Further, page 2, line 26 through page 3, line 1 state “the transmission will necessarily be vertical and will run to the multiplier box” which suggests the transmission and multiplier box are separate features. It is unclear what structure the applicant considers to constitute a “transmission.” The examiner respectfully requests clarification. 

	Claim 1, line 6 recites “the rotor with its blades” and line 12 introduces “a series of blades”, and it is unclear if the “blades” are the same as the “series of blades” or are a separate feature. Also, the word “its” before blades should be amended. The examiner recommends avoiding pronouns and instead using nouns in order to improve clarity of the claim. In this instance, the word “its” could be deleted to improve clarity. 
	Claim 1, line 7 recites “the electric tower” and line 5 previously introduced “an electric transport tower” and it is unclear if these features are the same or are separate features. 
	Claim 1, lines 12-13 recites “means to regulate the blades resistance to a passage of air”, and, as explained above this limitation is treated as invoking 35 USC 112(f). Since the claims and specification do not describe the “means to regulate,” the scope covered by the feature is unknown, which makes the scope of the claim unclear.  
	Claims 2-9 depend from claim 1 and contain its limitations and therefore are rejected for the same reasons.
	Claim 4, lines 3-4 introduce “four horizontally parallel beams” however claim 1 previously introduced “beams” in line 4, and it is unclear if the “beams” are the same as the “four horizontally parallel beams.”

	Further regarding the “angle gears,” an “angle gear” is not a technical term known in the art and neither the claim and the applicant has not provided a special definition in the specification. Page 5, lines 16-20 merely recite the claim limitation and do not describe the “angle gears.” The examiner respectfully requests clarification regarding what special type of gear is an “angle gear.”
	Claim 4, lines 5-6 introduce a “slat guiding mechanism” which is interpreted under 35 USC 112(f), however neither the specification nor drawings provide a clear description of the structure which encompasses the claimed feature. Thus, the scope covered by the claimed feature is unclear, which renders the claim indefinite. 
	Claim 5, lines 4-6 introduce “a skeleton” that has one of “a mast and an axis in a center that penetrates the metal boxes” however the exact structure of the skeleton is unclear – particularly given the alternative phrasing (the “one of” statement). A “skeleton” is not a known technical term in the art of vertical axis wind turbines and the 
	Claim 6, lines 3-4 recite “a reader mechanism associated with a copying disc” and neither “a reader mechanism” nor “a copying disc” are technical terms known in the art of vertical axis wind turbines. The applicant has not provided a clear definition for either structure. Page 5, lines 21-22 recite the claim limitation and do not explain the reader mechanism.
	The examiner notes page 4 assigns reference number 10 to a copying disc and states Figure 6 is a “conventional perspective of a copying disc.” Upon inspection of Figure 6, reference number 10 has a line pointing to a wavy line which extends around a ring gear which interfaces with sprocket gear 19. It is unclear if the wavy line or the entire ring gear is meant to be the “copying disc.” If the wavy line is the “copying disc” then the structure is still unclear. If the entire ring gear is the “copying disc” then the structure is clear, but the specification should be amended to clarify this explanation. 
	As the specification is currently written, it is unclear how to interpret the “copying disc.”


Examiner’s Comment
Regarding claims 1-9, the number and nature of the issues under 35 USC 112, first and second paragraphs noted above preclude an effective search of the prior art from being performed at this time. See MPEP 2173.06(II) (where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art). A full search of the prior art will be performed once the objections to the claims and the 112 issues raised in this Office Action have been addressed. Some references which appear to be relevant to these claims of the subject application are listed on the attached Notice of References Cited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0268810 to Grogan teaches a vertical axis wind turbine integrated into an electric transport tower. US 7,922,452 to Dulcetti Filho teaches a vertical axis wind turbine comprising a structure of beams and a series of blades. US 2013/0129509 to Manning teaches a vertical axis wind turbine comprising a plurality of blades connected to a transmission. US 2005/0263057 to Green teaches a vertical axis wind turbine comprising a plurality of beams with sails to capture wind power. The beams transfer power to an alternator using a gearbox. US 2011/0181047 to Dulcetti Filho teaches a vertical axis wind turbine comprising a plurality of crossarms and beams. US 2009/0220342 to Wu et al teaches a vertical axis wind turbine comprising a plurality of crossarms and beams with blades attached thereto. US 2009/0015015 to . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745